DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 10/22/2021 has been entered. Claims 1-39 are cancelled. Claims 40-59 are pending in this application. Claims 40-55 and 59 are withdrawn. Claims 56-58 are currently under examination.   

Priority
This application is a 371 of PCT/US2018/051604 filed on 09/28/2018, which claims benefit of US Provisional Application No. 62/565,053 filed on 09/28/2017, 62/573,658 filed on 10/17/2017, 62/586,826 filed on 11/15/2017, 62/643,694 filed on 03/15/2018, and 62/679,912 filed on 06/03/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/565,053, 62/573,658, 62/586,826, 62/643,694, or 62/679,912, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 56-58 recite “the clathrate is administered at a dose of from about 1 g/ day to about 20 g/ day”, which is not disclosed or supported by the prior-filed Application No. 62/565,053, .

Election/Restrictions
Applicant's election without traverse of Group II invention (claims 56-58) in the reply filed on 10/22/2021 is acknowledged.  Claims 40-55 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021. Thus, claims 56-58 are currently under examination.

Information Disclosure Statement
Five information disclosure statements (IDS) filed on 10/09/2020, 01/19/2021, 09/13/2021, and 10/15/2021 have been considered.

Claim Objections
Claims 56 and 58 are objected to because of the following informalities: In claim 56, change the incorrect recitation “thereof, a medium chain fatty acid” (line 4) to “thereof; and a medium chain fatty acid” because both alpha-cyclodextrin and medium chain fatty acid are required; and replace the incorrect recitation “together comprise a clathrate” (line 5) with “together form a clathrate”. In claim 58, change the incorrect recitation “95%” (line 2) to “95 wt%”; and replace the incorrect recitation “together comprise a clathrate” (line 5) with “together form the clathrate”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (Mol. Nutr. Food Res. 61, 8, 2017, 1600804, hereinafter referred to as Sakurai ‘2017, First published: 19 January 2017) as evidenced by Ceballos et al. (Journal of Food Composition and Analysis 22:322-329, 2009, hereinafter referred to as Ceballos ‘2009) and in view of Fenyvesi et al. (Critical Reviews in Food Science and Nutrition, 56:1981-2004, 2016, hereinafter referred to as Fenyvesi ‘2016).
With regard to structural limitations “method comprising administering to the subject (or diagnosed with vascular, metabolic, or inflammatory disease) a therapeutically effective amount of a pharmaceutical composition comprising an alpha-cyclodextrin (or hydroxypropyl-alpha-cyclodextrin in an amount of from about 85 wt% to about 95 wt%) and a medium chain fatty acid (or sodium caprate in an amount of from about 5 wt% to about 15 wt%), wherein the alpha-cyclodextrin and the medium chain fatty acid together form a clathrate, and wherein the clathrate is administered at a dose of from about 1 g/day to about 20 g/day” (claims 56-58):
Sakurai ‘2017 disclosed that apoE-KO mice (n = 10 per group) were fed for 11 weeks one of the following 5 diets: (1) low fat control diet (LFD) (3.72% anhydrous milk fat, w/w), (2) a proatherogenic western diet (WD) containing 21.0% anhydrous milk fat, (3) WD supplemented with 1.5% (w/w) α-cyclodextrin (α-CD), (4) WD supplemented with 1.5% (w/w) ß-CD or (5) WD diet supplemented with 1.5% (w/w) oligofructose-enriched inulin. A 1.5% fiber content should be equivalent to approximately 30-45 mg of daily fiber assuming a 2-3 g food intake/day (Supplemental Material, page 14/32, para. 1; Table 1, page 3/32). A relatively large increase in systemic plasma levels of the medium chain fatty acid decanoic (C10:0) on WD (Fig. 7B), and this increase was blunted when α-CD was added to the diet. Decanoic acid is a potent PPAR-γ agonist and increases both mitochondrial oxidative phosphorylation and mitochondrial content of tissues. In addition, it reverses some of the metabolic abnormalities in polycystic ovary syndrome. Addition of α-CD to the diet of apoE-knockout mice decreases atherosclerosis and is associated with changes in the gut flora (page 9/32, right col., para. 1; page 8/32, Ceballos ‘2009 (cited here as evidence only) disclosed fatty acid composition (g/100 g total fatty acids) of goat milk fat and cow milk fat: 
    PNG
    media_image1.png
    461
    852
    media_image1.png
    Greyscale
(page 326, Table 5, R.S.D. = residual standard deviation).
 	Sakurai ‘2017 as evidenced by Ceballos ‘2009 did not explicitly disclose the limitations “clathrate at a dose of from about 1 g/day to about 20 g/day”, “hydroxypropyl-alpha-cyclodextrin in an amount of from about 85 wt% to about 95 wt%”, and “sodium caprate in an amount of from about 5 wt% to about 15 wt%”, required by claims 56 and 58.
Fenyvesi ‘2016 disclosed that cyclodextrins (CDs) are able to form inclusion complexes with molecules of low hydrophilicity and proper geometrical size. The α-cyclodextrin (α-CD) is essentially not digested in the small intestine and is a soluble, fermentable dietary fiber. Taking 3 g α-CD/day the concentration of bifidobacteria in the feces is enhanced from 10 to 35%. CDs, including α-CD, reduce the digestion of starch in the mammalian organism. They reduce the glycemic index of food. Since the chronic and excessive consumption of high glycemic food is associated with an increased risk of diabetes, hyperlipemia, hypertension and atherosclerosis, food with a low glycemic index is to be favored. The European Food Safety Administration (EFSA) Panel on Dietetic Products, Nutrition and Allergies considered that at least 5 g of α-CD per 50 g of starch (such as from white rice) should be α-CD-solubilized medium-chain fatty acids as feed additives for ruminants changed significantly the food metabolism and reduced the hydrogen and methane production (page 1981, left col., para. 1; page 1990, left col. para. 1 and 2; right col., para. 3 and 4; page 1991, left col., para. 2 and 5; page 1988, left col. para. 3). The underivatized (parent) CDs form water-insoluble complexes with the fatty acids while the derivatives form soluble complexes. The fatty acid (C12 to C22) solubilizing capacity of hydroxypropyl α-CD (HPαCD) decreases with increasing chain length of the saturated fatty acids or increasing number of double bond. The degree of autooxidation depends on the molar ratio of the CD to the fatty acid, which reaches practically complete protection at 3:1 CD:fatty acid ratio (page 1987, right col., para. 2; page 1988, left col., para. 5).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the amount of α-CD for the apoE-knockout mouse model and α-CD/milk fat as taught by Sakurai ‘2017 and evidenced by Ceballos ‘2009 with the recommended daily dosage α-CD for humans and hydroxypropyl-α-CD/medium chain fatty acid (such as C10:0) in view of Fenyvesi ‘2016, respectively, to obtain effective dosage of α-CD (or hydroxypropyl-α-CD) and soluble hydroxypropyl-α-CD/medium chain fatty acid (such as C10:0) complex to improve gut flora. One would have been motivated to do so because (a) Sakurai ‘2017 teaches that diet containing 21.0% anhydrous milk fat and supplemented with 1.5% (w/w) α-cyclodextrin (α-CD) increases plasma levels of the medium chain fatty acid decanoic (C10:0), decreases atherosclerosis and is associated with changes in the gut flora. Decanoic acid is a potent PPAR-γ agonist and increases both mitochondrial oxidative phosphorylation and mitochondrial content of tissues; (b) Ceballos ‘2009 provides evidence that goat or cow milk fat contains more than 11 wt% C6:0 to C12:0 medium chain fatty acid, and (c) Fenyvesi ‘2016 teaches that cyclodextrins (CDs) are able to form inclusion complexes with molecules of low hydrophilicity. The α-cyclodextrin (α-CD) is a soluble, fermentable dietary fiber. Taking 3 g α-CD/day the concentration of bifidobacteria in the feces is enhanced from 10 to 35%. The underivatized (parent) CDs In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].
The method of Sakurai ‘2017 as evidenced by Ceballos ‘2009 in view of Fenyvesi ‘2016 meets all structural limitation of claimed method and would carry the same intended results or the inclusion complex would carry the same properties, including “reducing levels of serum phospholipids in a subject in need thereof” and “the alpha-cyclodextrin and the medium chain fatty acid together form a clathrate”, required by claim 56.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623